DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites the limitation “to define passage” in line 11 of the claim. It is suggested this limitation be changed to ‘to define a passage’ for grammatical purposes. 
Claim 21 recites the limitation “to define passage” in line 11 of the claim. It is suggested this limitation be changed to ‘to define a passage’ for grammatical purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the limitation ‘a lifting mechanism disposed on one of the comprising’ in line 13 of the claim. It is unclear what the lifting mechanism is disposed on. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichinohe et al (US 8523941)
Regarding claim 1,  Ichinohe et al (hereafter Ichinohe ) discloses a intraocular lens injector comprising: an injector body  (1) comprising: a bore defined by an interior wall (inner lumen of 21, 22); a longitudinal axis extending centrally along the injector body; a distal end portion comprising: a first sidewall; a second sidewall disposed opposite the first sidewall; a third sidewall extending between the first sidewall and the second sidewall; and a fourth sidewall (upper portion of 22, defining top portion of bore) opposite the third sidewall (see image below), the first sidewall (12), second sidewall (14), third sidewall (14), and fourth sidewall joined to define passage forming a portion of the bore (figure 5); a first ramp (12a) formed on an interior surface of the passage along the first sidewall and laterally offset from the longitudinal axis (figure 2, see image below), the first ramp disposed at a position within the passage to contact a leading haptic of an intraocular lens, the first ramp comprising: a first leading surface being sloped (sloped upwards in the proximal direction, see image below) and inwardly extending from the interior surface into the passage (projects into the passage receiving IOL); and a first peak (See image below) disposed at a distal end of the first ramp disposed at a distal end of the first leading surface; and a plunger (26) slidable in the bore (C:5, L:40-42).

    PNG
    media_image1.png
    510
    781
    media_image1.png
    Greyscale

Regarding claim 2, Ichinohe discloses all of the limitations set forth in claim 1, wherein the first leading surface comprises a first plurality of steps therealong.
Regarding claim 3, Ichinohe discloses all of the limitations set forth in claim 2, wherein each of the first plurality of steps comprises a rise (vertical surfaces from and perpendicular to base of platform 13) and a run (surfaces horizontal and parallel to surface 13)

    PNG
    media_image2.png
    623
    694
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    492
    692
    media_image3.png
    Greyscale


Regarding claim 5, Ichinohe discloses all of the limitations set forth in claim 3, wherein at least one of the rise and run of at least one step of the first plurality of steps is different from the rise and the run of another of the steps of the first plurality of steps (see image above).
Regarding claim 6, Ichinohe discloses all of the limitations set forth in claim 1, wherein the injector body further comprises a compartment (22) configured to receive the intraocular lens, wherein the compartment adjoins and is in fluid communication with the passage, and a threshold is defined between the passage and the compartment (see image below).

    PNG
    media_image4.png
    652
    994
    media_image4.png
    Greyscale
 
Regarding claim 7, Ichinohe discloses all of the limitations set forth in claim 6, wherein a proximal end of the first leading surface of first ramp is located along at the threshold (See image above).
Regarding claim 8, Ichinohe discloses all of the limitations set forth in claim 1 further comprising a second ramp formed on the interior surface of the passage along the second sidewall (slopes, plural, figure 2, C:4, L:16-17) and adjacent to the first ramp (C:4, L: 15-25).

    PNG
    media_image5.png
    504
    808
    media_image5.png
    Greyscale
 
Regarding claim 9, Ichinohe discloses all of the limitations set forth in claim 8, wherein the first ramp and the second ramp are integrally formed (figure 2). 
Regarding claim 10, Ichinohe discloses all of the limitations set forth in claim 8, wherein the second ramp comprises a second leading surface, wherein the second leading surface is sloped and extends inwardly from the interior surface of the passage (12a, figure 2,(C:4, L: 15-25).
Regarding claim 11, Ichinohe discloses all of the limitations set forth in claim 10, wherein the second ramp further comprises a second peak disposed at a distal end of the second leading surface (see image above).

Regarding claims 12 and 13, Ichinohe discloses all of the limitations set forth in claim 10, wherein the second leading surface comprises a second plurality of steps, each comprising a rise and run (equivalent to first plurality of steps but on opposing sidewall, see image above).
Regarding claim 15, Ichinohe discloses all of the limitations set forth in claim 13, wherein at least one of the rise and run of at least one step of the second plurality of steps is different from the rise and the run of another of the steps of the second plurality of steps (equivalent to first plurality of steps but on opposing sidewall, see image above). 
Regarding claim 16, Ichinohe discloses all of the limitations set forth in claim 10, wherein the first leading surface and the second leading surface are integrally formed (figure 2).
Regarding claim 17, Ichinohe discloses all of the limitations set forth in claim 1, wherein the first ramp further comprises a first trailing surface disposed distally of the first peak (See image below).
Regarding claim 18, Ichinohe discloses all of the limitations set forth in claim 1, wherein the first trailing surface has a positive slope (see image below).

    PNG
    media_image6.png
    520
    719
    media_image6.png
    Greyscale

Regarding claim 19, Ichinohe discloses all of the limitations set forth in claim 17, wherein further comprising a second ramp formed on the interior surface of the passage along the second sidewall and adjacent to the first ramp, wherein the second ramp comprises: a second leading surface that is sloped and that extends inwardly from the interior surface of the passage; a second peak disposed at a distal end of the second leading surface; and a second trailing surface, wherein the second trailing surface has a positive slope (corresponding surfaces on opposing side of image above, C:4, L:15-25).
Regarding claim 20, Ichinohe discloses all of the limitations set forth in claim 19, wherein the first trailing surface and the second trailing surface are integrally formed (figure 2).
Regarding claim 21, Ichinohe discloses an intraocular lens injector comprising: an injector body comprising: a bore (21, 22) defined by an interior wall (interior of 22); a longitudinal axis extending centrally along the injector body; a distal end portion comprising: a first sidewall (13) ; a second sidewall disposed opposite the first sidewall (upper interior surface of 22); a third sidewall (14) extending between the first sidewall and the second sidewall; and a fourth sidewall (14) opposite the third sidewall, the first sidewall, second sidewall, third sidewall, and fourth sidewall joined to define passage forming a portion of the bore (figure 5); a lifting mechanism comprising: a base (30); a pivoting portion (distal end of 25) comprising an inclined surface (31a); and a hinge (See image below) connecting the base and the pivoting portion, the inclined surface configured to displace a haptic of an intraocular lens (C:5, L:10-12) being advanced through the bore in a direction having a component that is perpendicular to the longitudinal axis and the pivoting portion pivotable distally in response to a force applied to the pivoting portion by the haptic (C:5, L:1-12; 62-67; C:6, L:40-54).

    PNG
    media_image7.png
    386
    408
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches all of the claimed limitations, as set forth in the above rejections, however, the prior art does not provide a teaching, suggestion, or motivation to make the rise and run of each of the plurality of steps of the first leading surface uniform. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771